IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,650-03


EX PARTE KEVIN WATTS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 2002CR3470 IN THE 226TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	On February 13, 2003, a Bexar County jury found applicant guilty of the offense of
capital murder.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Watts v. State, No. AP-74,593 (Tex. Crim. App. Dec. 15, 2004)(not designated
for publication).  On May 3, 2004, applicant filed his initial post-conviction application
for writ of habeas corpus in the convicting court.  This Court denied applicant relief.  Ex
parte Watts, No. WR-62,650-01 and WR-62,650-02 (Tex. Crim. App. Oct. 19, 2005)(not
designated for publication).  Applicant filed his first subsequent application for writ of
habeas corpus in the convicting court on October 25, 2004.  This Court found that the
application did not meet the dictates of Article 11.071 § 5 and dismissed it.  Id. 
Applicant's second subsequent writ was filed in the trial court on November 14, 2005,
and received in this Court on January 13, 2006.
	Applicant presents three allegations.  We have reviewed the application and find
the allegations fail to satisfy the requirements of Article 11.071 § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, §
5(c).
	IT IS SO ORDERED THIS THE 10th DAY OF May, 2006.

Do Not Publish